DETAILED ACTION
Status of Application
Claims 1-22 have been examined in this application. Claims 1-21 are amended. Claim 22 is new. This is the Final Office Action in response to arguments and Amendments filed on 8/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Response to Arguments
Applicant's arguments filed 8/24/2021 in response to the 101 rejections have been fully considered but they are not persuasive. On p. 12-13, Applicant argues that the limitation drawn to analyzing a set of relationship properties is not a mental process. See 101 rejection below for why the amendment is a mental process. On p. 13, Applicant argues that the claimed computing device cannot perform the method without causing a user device to present the route on a display of the user device. The limitation in question is identified as an additional element and is rejected below accordingly. .
Applicant’s arguments with respect to claim(s) 1, 8, and 15 in response to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in each of the active step limitations (functional language is the active step, for example, “receiving venue map data” of claims 8 and 15. It is noted that it is not clear if the “processors” are part of the “computing device”; therefore, the invocation lack an explicit structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.[0032] lists several examples of a computing device. At least Fig. 10 and the corresponding written description describes the particular algorithm
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The claims are repeat with vague terms which are not expressly used in the specification. The recited terms are not terms of art; therefore, for one of ordinary skill in the art to ascertain whether the 
“relationship data objects” (appears to correspond to “relationship object”);
“map feature object” (appears to be “map feature”. They are not described as objects);
“relationship properties that represent routing constraints” does not have support because “constraints” and “properties” appear as separate in [0022];
“first map feature object” and “second map feature object” (see “map feature object”);
“routing constraint” (appears to just be a constraint. While the constraints affect routing, it is unclear that there is support for the constraints being restrictions with respect to user movements; however, it does not appear that the specification has support for the narrower scope of the claimed term).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) rejections result in an indefinite determination of the claim limitations. See prior art rejection for interpretation of the claims which is done with, as much is possible, in view of the specification
Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “one or more processors” and “a non-transitory computer readable medium”. The claimed steps are all performed “by a computing device”. The NTCRM causes the processor to perform the steps, however, the steps state the computing device performs the steps. It is unclear what is performing the steps. It is interpreted to be the processors, not the computing device.
Claim(s) 9-14 and 16-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 8 and 15, respectively, and for failing to cure the deficiencies listed above.	
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s):	(a) receiving, by a computing device, venue map data  includes a plurality of relationship data objects that define one or more routing relationships  between map feature objects, each relationship data object of the plurality of relationship data objects being configured with a plurality of values for a plurality of relationship properties that represent routing constraints between map feature objects associated with the venue;
	(b) receiving, by the computing device, from a user device, a routing request for navigating between a starting location and an ending location associated with the venue;	(c) based on the venue map data, analyzing, by the computing device, a set of relationship properties stored within a relationship data object associated with a first map feature object representing the starting location and a second map feature object representing the ending location;	(d) based on the analyzing, determining, by the computing device, that a value of at least one relationship property of the set of relationship properties indicates a routing constraint between the first map feature object and the second map feature object;	(e ) based on the determined value, generating, by the computing device, a route through the venue from the first map feature object to the second map feature object that is subject to the routing constraint; and 
Alice). The same analysis applies here in 2B and does not provide an inventive concept. For the displaying step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the displaying is anything other than a generic display and the Electric Power Group court decision indicates that merely displaying the results of data analysis is a well-understood, routine, and 

Claim(s) 2-7, 9-14, and 16-21 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1, 8, and 15 and for failing to cure the deficiencies listed above.	
With respect to the dependent claims:	Claims 2-5, 9-12, and 16-19 recite limitations drawn to “determining that a particular relationship defines X”, wherein “X” is a directional constraint, a temporal constraint, a security constraint, or one or more intermediary features for moving from a first level of a venue to a second level of the venue, and “generating a route based on the defined constraint of the particular relationship”. These are mental steps in that a human mind may determine the nature of a relationship of a map feature and may account for that constraint in generating a route (i.e. a human can determine criteria/constraint applied to an escalator/elevator, the opening hours of a store, the crowds at a particular location like a food court, etc. and generate a route accordingly). The claims do not recite additional elements that have not already been examined in their respective independent claims.	Claims 6, 13, and 20 merely further narrow the type of map feature: easily memorized or the result of mental analysis. The claims do not recite additional elements that have not already been examined in their respective independent claim.	Claims 7, 14, and 21 merely state that a map features (data which may be mental only) may have many relationships (i.e. a mind can conceive of many relationships related to data). The claims do not recite additional elements that have not already been examined in their respective independent claim.	Claim 22 is drawn to an object including a geometry property, wherein the geometry property is a curated path of traversal between two map features. This is a mental activity of, for example, having a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US 2011/0184945 A1).

As per Claim 1, Das et al. discloses a method comprising: 	receiving, by a computing device ([0042] discloses that a server may perform disclosed  functionality. In this mapping, “computing device” is a server in connection to “user device” MS 100) , venue map data (Figs. 1) includes a plurality of relationship data objects (Fig. 2; “Entity” See examples in following parenthetical that clearly establish relationships between map features)  that define one or more routing relationships (Category; e.g. “escalator”, “elevator”, “stairs”, “Entrance/Exit”) between map feature objects (Floors; Stores; Rooms), each relationship data object of the plurality of relationship data objects being configured with a plurality of values for a plurality of relationship properties that represent routing constraints between map feature objects associated with the venue; (Fig. 2; “Location” can be read as a restraint on the entity’s position. “Other Attributes” may include information including restraints like “boundary”, “handicap accessible”, “restricted access”, number of steps, “opening hours”); 	receiving, by the computing device, from a user device, a routing request for navigating between a starting location and an ending location associated with the venue ([0054]; Step 701);	based on the venue map data, analyzing, by the computing device, a set of relationship properties stored within a relationship data object associated with a first map feature object representing the starting location (e.g. [0043], Several Icons for several routes represent relationship properties of objects and the corresponding property represented by the icon; Also Fig. 2, the Locations and Other attributes) and a second map feature object representing the ending location (The objects are associated with the origin and destination) ;
	based on the analyzing, determining, by the computing device, that a value of at least one relationship property of the set of relationship properties indicates a routing constraint between the first map feature object and the second map feature object (e.g. [0045], Fig. 5, Icon 508 indicates stairs which is a constraint to routing or Icon 506 that a user has to rush to get to location or Icon 310 in Fig. 3 indicates an elevator. [0034] identifies the above as route complexities in [0034]. These types of features are considered restraints in instant application); 	based on the determined value, generating, by the computing device, a route through the venue from the first map feature object to the second map feature object that is subject to the routing constraint (Figs. 3, 5, 6 are determined routes); and 	causing, by the computing device, the route to be presented on a display of the user device (Figs. 3, 5, 6 are displayed routes; See also that all displays have an option to “map/walking directions” which pulls up a map like in Figs. 1 on which the route is displayed (see [0030])).

Claim 3, Das et al. discloses the method of claim 1, further comprising: 	determining that the relationship data object includes a second relationship property that defines a temporal constraint; and 	generating a route through the first map feature object and the second map feature object that complies with the temporal constraint defined for the relationship data object ([0051], Fig. 6’ Route 302 includes two Icons. One constraint is a stair the second is that the user may have to hurry, i.e. a time constraint).

As per Claim 4, Das et al. does not disclose the method of claim 1, further comprising: 	determining that the relationship data object includes a third relationship property that defines a security constraint; and 	generating a route through the first map feature object and the second map feature object that complies with the security constraint defined for the relationship data object ([0025, 0051] Bathroom access is restricted to movie goers only).
As per Claim 5, Das et al. discloses the method of claim 1, further comprising: 	determining that the relationship data object includes a second relationship property that defines one or more intermediary map feature objects for moving from a first level of a venue to a second level of the venue; and 	generating a route through the first map feature object and the second map feature object through the one or more intermediary map feature objects ([0045], Fig. 5, Icon 508 indicates stairs which is a constraint to routing or Icon 310 in Fig. 3 indicates an elevator.).

As per Claim 6, Das et al. discloses the method of claim 5, wherein the one or more intermediary map feature objects include at least an elevator, an escalator, a staircase, or a ramp (See above).

As per Claim 7, Das et al. discloses the method of claim 1, wherein the first map feature object and the second map feature object are associated with a plurality of relationship data objects defined in the venue map data (The positional information of all objects, including origin and destination, is an association. Creating a route via different objects establishes an association. Being associated in a same map is having an association).

Regarding Claim(s) 8, 10-15, and 17-21: all limitations as recited have been analyzed with respect to Claim(s) 1 and 3-7, respectively. Claim(s) 15 and 17-21 pertain(s) to an apparatus corresponding to the method of Claim(s) 1, 3-7. Claim(s) 8 and 10-14 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 1 and 3-7. Claim(s) 8, 10-15, and 17-21 do/does not teach or define any new limitations beyond Claim(s) 1 and 3-7, therefore is/are rejected under the same rationale.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 2011/0184945 A1) in view of Zhao (US 2017/0336212 A1).
As per Claim 2, Das et al. discloses creating routes that account for elevators and escalators which are commonly understood as being defined by a direction they are capable of travel.	Das et al. does not explicitly disclose the method of claim 1, further comprising: 	determining that the relationship data object includes a first relationship property that defines a directional constraint; and 	generating a route through the first map feature object and the second map feature object that complies with the directional constraint defined for the relationship data object.	However, Zhao et al. teaches the technique of associating directional constraints (one-way escalators, cross-level escalators, elevators stopping only at certain floors, etc.) with objects which connect floors and generating a route that complies with the directional constraints ([0035, 0049, 0052]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das et al. to provide the aforementioned limitations taught by Zhao et al. with the motivation of providing more possible routing options when indoors by accounting for “cross-level tools”.
As per Claim 22, Das et al. does not disclose the method of claim 22, wherein the relationship data object includes a geometry property of the relationship data object, and wherein the geometry property represents a curated path of traversal between the first map feature and the second map feature.Zhao et al. teaches the aforementioned limitation ([0095]; There exists a curated path when wanting to travel from Building A 8th floor to Building C 4th floor).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Das et al. to provide the aforementioned limitations taught by Zhao et al. with the motivation of providing more possible routing options when indoors by accounting for “cross-level tools”.

Regarding Claim(s) 9 and 16: all limitations as recited have been analyzed with respect to Claim(s) 2. Claim(s) 16 pertain(s) to an apparatus corresponding to the method of Claim(s) 2. Claim(s) 9 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 2. Claim(s) 9 and 16 do/does not teach or define any new limitations beyond Claim(s) 2, therefore is/are rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619